11 A.3d 152 (2011)
STATE of Connecticut
v.
Edward JEVARJIAN.
SC 18728
Supreme Court of Connecticut.
Decided January 4, 2011.
Frank J. Riccio, Bridgeport and Lisa J. Steele, Bolton, MA, in support of the petition.
Laurie N. Feldman, special deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 124 Conn.App. 331, 4 A.3d 1231 (2010), is granted, limited to the following issue:
"Whether the Appellate Court properly determined that the judge issuing a search warrant made a scrivener's error as to the time of execution?"
EVELEIGH, J, did not participate in the consideration of or decision on this petition.